DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Claims 1-3, 5, 6, 8, and 8-15 are under consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160008447 (Hacohen) taken together with Tran et al., Science. 2014 May 9;344(6184):641-645 (Tran), 20060194318 (Shankar), and US 20120328662 (Karlsson-Parra). All references are of record.
Hacohen discloses a method for identifying a cancer specific point-mutation and a peptide comprising the mutation, and verifying whether or not the peptide binds to MHC molecules and is able to activate T cells [0006-0008]. The ability to activate T cells is confirmed by stimulating the T cells in the presence of the peptide and autologous dendritic cells [0182]. Thus, Hacohem teaches the “inducing”, “co-culturing”, and “selecting” steps of claim 1, as well as the generic “identifying” step of claim 1, which encompasses any means of identification. The method may include using sequencing technologies to identify mutated sequences ([0037], FIG. 5, FIG. 7], as in claim 11. The mutant peptide may be about 8-10 or about 8-50 amino acids in length, or various intermediate sizes all of which overlap with the lengths recited in claims 3, 5, and 6 [0100] and which include peptides that may bind to either MHC class I or class II [0091]. Hacohen teaches loading of cells with tandem minigenes encoding multiple peptides [0154], as in claims 8 and 9. Hacohen teaches maturation of antigen-presenting dendritic cells to increase the immune response by contacting the cells with adjuvants, including TLR ligands R848 and poly I;C, [0124-0126], as in claims 12-14.   Hacohen teaches compositions comprising autologous dendritic cells pulsed with the identified peptide, and administering the compositions to induce a tumor specific immune response [0012][0131], as in the final “administering” step of claim 1.
Hacohen does not specifically teach dendritic cells differentiated from monocytes as the origin of the cells to be pulsed with the identified peptides, as recited in claim 1. 
Tran teaches a method for identifying cancer specific mutations by whole-exomic sequencing of samples of tumor tissue. Minigenes that encode each mutation were assembled into tandem minigenes which were transcribed into RNA. Each RNA was transfected into autologous dendritic cells followed by followed by a coculture with tumor infiltrating lymphocytes (TIL) to determine whether any of the processed and presented mutated antigens were recognized by TIL. Thus, Tran teaches the “identifying”, “inducing”, “co-culturing”, and “selecting” steps of claim 1, 2, 8, 9, and 11.  The autologous dendritic cells were obtained by differentiation of monocytes (Supplemental Materials and Methods), as in claim 1. The minigene constructs encoded mutated amino acid flanked on each side by 12 amino acids from the endogenous protein, thereby creating a peptide according to claim 3. An HLA-DQB1*0601 restricted peptide was identified, and a minimal epitope was located within a 13–amino acid sequence, thereby teaching the MHC class II limitation of claim 1, and a peptide size according to claim 5 and 6. The responsive T cells expressed OX40 and 4-1BB, as in claim 10 (Fig.1). Although Tran emphasizes therapy by administration of the T cells, the disclosed methods of identifying cancer specific mutations and inducing autologous dendritic cells to activate T cells conform to the methods of instant claims.
 Together, Hacohen and Tran teach differentiation of monocytes to obtain dendritic cells and maturation of antigen-presenting dendritic cells to increase the immune response by contacting the cells with adjuvants. Methods of differentiating and maturing dendritic cells from monocytic precursors were well known and routine in the art prior to the time the instant application was filed and that the markers recited in the instant claims 14 and 15 were known to be characteristic of mature dendritic cells.  Shankar teaches that mature DCs are superior to immature DCs for presentation of antigens to T cells [0002].  Mature dendritic cells were generated by a combination of GM-CSF, IL-4 and IFN- [0075]. The dendritic cells express CD80, CD86, CD83, HLA-DR (FIG.1, FIG. 2), IL-12p70 (FIG.6), and TNF [0011].  Karlsson-Parra teaches that a known prior art strategy is to “activate and mature antigen-loaded migratory DCs from the tumor-bearing patient ex vivo and subsequently reintroduce them to the same patient. Antigen-loading is typically performed by adding tumor associated antigens … to monocyte-derived immature DCs followed by activation/maturation of antigen-loaded DCs with different combinations of inflammatory factors [[0005]; emphasis added]. Accordingly,  Karlsson-Parra seeks to provide proinflammatory mature dendritic cells that produce high levels of desirable chemokines and interleukin 12 (IL-12) [0011]. Karlsson-Parra teaches maturation of dendritic cells with the combination of poly-I:C, resiquimod (R848) and IFN-) recited in claims 12 and 13 [0012]. These stimuli are taught to promote efficient T cell activation [0003].  The matured cells express high levels of IL-12 and TNF [0021], as in claim 14.
Insofar as Shankar and Karlsson-Parra have been previously cited, Applicant argues against their combination with either Hacohen or Tran. Applicant argues with respect to Shankar:
Shankar emphasizes using CD14+ DCs for antigen-independent T cell costimulation in vitro (Shankar Example 3) and stimulating T cells in vitro (Example 6). Shankar contains no data demonstrating that administering matured dendritic cells which present one or morePage 5 of 7 cancer-specific, mutated amino acid sequences to a patient, whereby an immune response against the one or more mutated amino acid sequences is induced in the patient, as claimed. 

This is not persuasive because Shankar is not relied upon to teach administering matured dendritic cells to a patient—this is taught in Hacohen. In Shankar, the superiority of mature vs immature dendritic cells is presented a given established in the prior art [0002]. This provides motivation to use mature dendritic cells in methods such as those disclosed in Hacohen and Tran. Shankar further supports that methods of maturing dendritic cells from monocytic precursors were well known and routine in the art prior to the time the instant application was filed and that the markers recited in the instant claims 14 and 15 were known to be characteristic of mature dendritic cells.  
Applicant argues with respect to Karlsson-Parra:
Karlsson-Parra teaches that DCs fulfill 1 of 2 mutually exclusive functions--that is, either to migrate to lymph nodes (as mature migratory DCs) for efficient T-cell interaction, or to condition the microenvironment by producing large quantities of inflammatory mediators including chemokines and cytokines (as mature proinflammatory DCs) (Karlsson-Parra, paragraph [0003]). 

It is the mature proinflammatory DCs that Karlsson-Parra teaches are administered to patients in order to activate the patient's own DCs so that the patient's own DCs develop into tumor-loaded migratory DCs (Karlsson-Parra, paragraph [0022]). 

Therefore, Karlsson-Parra teaches administering mature proinflammatory DCs that do not present the target cancer antigen themselves but, rather, activate the patient's own DCs so that the patient's own DCs develop into tumor-loaded migratory DCs. This is a fundamentally different approach to inducing an immune response against a cancer-specific, mutated amino acid sequence as compared to the claimed method, which administers DCs that present the cancer-specific, mutated amino acid sequence to the patient. 

Applicant’s argument is not persuasive for the following reasons. 
Migration to lymph nodes and conditioning the microenvironment by producing large quantities of inflammatory mediators are “mutually exclusive” because any single cell would do one or the other, but not both. Both functions may be performed by “mature dendritic cells” which are matured by the same process of adding tumor associated antigens to monocyte-derived immature DCs followed by activation/maturation of antigen-loaded DCs.  Karlsson-Parra does not teach that distinct stimuli are need to produce either inflammatory or migrating antigen-presenting mature DCs. Furthermore, even if the administered DCs did not directly activate T cells, they would present the tumor antigens with which they were loaded, thereby meeting the intended outcome recited in the final clause of claim 1.
Both Hacohen and Karlsson-Parra teach maturation of DCs by the same stimuli recited in the instant claims. Hacohen teaches that the antigen-loaded DCs should be administered to induce a tumor specific immune response. In view of the above, it is maintained that every element of the pending claims is taught or suggested in the prior art, and each performs the function that is taught or suggested in the prior art. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398 at, 82 USPQ2d at 1395.  
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647